     Case: 1:19-cv-00395 Document #: 79 Filed: 03/29/21 Page 1 of 1 PageID #:570

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Sharon Robinson, et al.
                                       Plaintiff,
v.                                                       Case No.: 1:19−cv−00395
                                                         Honorable Martha M. Pacold
Chicago State University, et al.
                                       Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 29, 2021:


        MINUTE entry before the Honorable Sunil R. Harjani: Status hearing set for
3/30/2021 is stricken and reset to 6/25/2021 at 9:15 a.m. by telephone. If a ruling on the
pending motion to dismiss is issued before then, the parties shall file a joint status report
with a proposed discovery schedule within five days of the ruling [75]. Mailed notice(lxs,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
